Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 recites “selectively variable cassette support purge ports with a variable purge port nozzle outlet”. This should read “selectively variable cassette support purge ports -each with a variable purge port nozzle outlet”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “selectably variable cassette support purge ports with a variable purge port nozzle outlet. It is unclear what is meant by this? What is the nature of a variable purge port nozzle outlet. Does the purge port outlet vary in size, configuration, or in some other way? There is no language in the initial disclosure addressing what is meant by this limitation. The specification in paragraph 32 describes an operation by which a purge port can be connected to either of an input gas manifold or an exhaust gas manifold. This operation does not change the structure of the purge port in a way that meets the limitation of a variable purge port nozzle outlet.
Claim 1 further recites that the purge port nozzle outlet is “variable between more than one selectable predetermined purge port nozzle characteristics”. Paragraph 59 the instant application describes “the different purge port characteristics of the containers T-TJ is a location/configuration of the purge ports relative to the kinematic loading features”. This seems to indicate that characteristic in the context of the claims refers to an arrangement of purge ports in location, number, and whether each purge port is connected to an exhaust gas manifold or an input gas manifold. Characteristic as defined here is a feature of a purge port nozzle module which positions said nozzles, and might be described as a characteristic of individual purge ports, to the extent that location meets the broadest reasonable interpretation of “characteristic”. However, claim 1 requires “selectably variable cassette support purge ports with a variable purge port nozzle outlet, variable between more than one selectable predetermined purge port characteristics”. Thus the limitation requires that the variability between characteristics is specifically a feature of the purge port nozzle outlet. The specification does not provide support for this feature and it is unclear what it means. Paragraph 59 discloses the use of narrow outside front purge ports and wide outside front purge ports, which could be interpreted as difference in the purge port outlets. However, this appears to recite the use of two different types of purge ports, not a purge port outlet which is variable between distinct configurations.
Claim 2 similarly confuses characteristics of the purge ports, (e.g. location), with characteristics of the purge port outlets.
Claim 3 recites a variable purge port nozzle outlet including an interchangeable purge port nozzle module. This is not a feature of the purge port nozzle or of the purge port nozzle outlet. The use of an adaptor such as the recited purge port nozzle module is not an example of variability of the purge port nozzle or the purge port nozzle outlet.
Claim 10 recites “each purge port nozzle outlet is removably mounted to the interchangeable purge port nozzle interface”. The distinction between the purge port nozzle and the purge port nozzle outlet is not clear and the applicant appears to use these terms somewhat interchangeably. The commonly accepted definition of “outlet” would indicate that the purge port nozzle outlet refers merely to the portion of the purge port nozzle furthest along the path of fluid through the purge port nozzle from the connection between the purge port nozzle and the cassette support. It is not clear how this portion of the purge port nozzle can be mounted to the purge port nozzle interface, as required by claim 10. The examiner notes that “purge port nozzle outlet” is not defined in the specification.
Claim 11 recites “each purge port nozzle outlet is removably mounted to the interchangeable purge port nozzle interface”. The distinction between the purge port nozzle and the purge port nozzle outlet is not clear and the applicant appears to use these terms somewhat interchangeably. The commonly accepted definition of “outlet” would indicate that the purge port nozzle outlet refers merely to the portion of the purge port nozzle furthest along the path of fluid through the purge port nozzle from the connection between the purge port nozzle and the cassette support. It is not clear how this portion of the purge port nozzle can be mounted to the purge port nozzle interface, as required by claim 11. The examiner notes that “purge port nozzle outlet” is not defined in the specification.
Allowable Subject Matter
Claim 14-20 are allowed.
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. The examiner thanks the applicant for the clarification regarding the nature of the variable purge port nozzles and the meaning of the word “characteristic” in light of the specification. However, Claims 1-13 remain indefinite because of the ambiguity between the meaning of “purge port nozzle” and purge port nozzle outlet”. Some properties have been assigned to the outlet which would be more properly described as characteristics of the entire purge port nozzle. It appears that replacing every occurrence of “purge port nozzle outlet” with “purge port nozzle” would improve the clarity of the claims and overcome rejection under 35 U.S.C. 112(b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2012/0309286 discloses a substrate loading device having a transport opening , and a cassette support having removably mounted purge port nozzles.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753